PERFORMANCE UNDERTAKING

This PERFORMANCE UNDERTAKING, dated as of December 28, 2018 (this
“Undertaking”), is made by CACI INTERNATIONAL INC, a Delaware corporation (the
“Performance Guarantor”), in favor of MUFG BANK, LTD. (“MUFG”), as
Administrative Agent (as defined below) for the benefit of itself and the
Purchasers (as defined below).

WITNESSETH

WHEREAS, CACI, Inc. – Federal and certain of its Subsidiaries (each, a “Seller”
and collectively, the “Sellers”), MUFG, as administrative agent (the
“Administrative Agent”) and certain purchasers identified therein (the
“Purchasers”) have entered into that certain Master Accounts Receivable Purchase
Agreement, dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the
“Agreement”), pursuant to which the Administrative Agent (on behalf of the
Purchasers) will purchase, Receivables and Related Assets from the Sellers; and

WHEREAS, it is a condition precedent for the parties to enter into the Agreement
that the Performance Guarantor execute and deliver this Undertaking.

NOW THEREFORE, in consideration of the foregoing and in order to induce the
Administrative Agent and the Purchasers to enter into the Agreement, the
Performance Guarantor agrees as follows:

1.Performance Undertaking.  For value received by it and Sellers, the
Performance Guarantor hereby absolutely, unconditionally and irrevocably assures
and undertakes (as primary obligor and not merely as surety) for the benefit of
the Administrative Agent (for itself and on behalf of the Purchasers), the due
and punctual performance and observance by each Seller and the Seller
Representative (and, in each case, any of its successors and assigns) of all
their covenants, agreements, undertakings, indemnities and other obligations or
liabilities, whether monetary or non-monetary (including all of each Seller’s
payment, repurchase, indemnity or similar obligations), under the Agreement and
each other Purchase Document (and regardless of the capacity of such Person in
which incurred under such documents) (collectively, the “Guaranteed
Obligations”).

2.Expense Undertaking.  The Performance Guarantor absolutely, unconditionally
and irrevocably agrees to pay promptly on demand all costs and expenses of the
Administrative Agent, if any (including, without limitation, reasonable counsel
fees and out of pocket expenses) in connection with enforcement (whether through
negotiation, legal proceedings or otherwise) of its rights under this
Undertaking or any other Purchase Document (the “Expense Obligations”).

3.Obligations Absolute.  The Performance Guarantor agrees to pay the Guaranteed
Obligations and Expense Obligations, regardless of any applicable law now or
hereafter in effect in any jurisdiction affecting any terms of any Purchase
Document or the rights of the Administrative Agent with respect thereto, and
notwithstanding a discharge in bankruptcy of all or any part of any Seller’s
obligations under the Purchase Documents. The liability of the Performance
Guarantor hereunder shall be an absolute and primary obligation of payment and
the Administrative Agent shall not be required to first (a) proceed against the
Sellers; (b) proceed

--------------------------------------------------------------------------------

against or exhaust any security held from the Sellers; or (c) pursue any other
remedies it may have, including remedies against other guarantors.

4.Waivers. The Performance Guarantor unconditionally and irrevocably waives
promptness, diligence, notice of acceptance hereof, and all other notices and
demands of any kind to which the Performance Guarantor may be entitled as a
guarantor, including, without limitation, demands of payment and notices of
nonpayment, default, protest and dishonor to any Seller. The Performance
Guarantor further hereby waives notice of, consents to, and irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to any or
all of the following: (a) any agreement or arrangement for payment, extension or
subordination, of the whole or any part of any Seller’s obligations under the
Purchase Documents, (b) the modification, amendment, waiver or consent to
departure of any of the terms of the Purchase Documents, including, without
limitation, in the time, place or manner of payment or any increase in the
Guaranteed Obligations, (c) the forbearance by the Administrative Agent in the
exercise of any rights against any Seller, (d) the change in location or release
of any collateral of any Seller (if any) or the taking of a security interest in
any additional or substituted collateral of any Seller (if any), (e) any lack of
validity or enforceability of any Purchase Document or any agreement or
instrument relating thereto (including, for the avoidance of doubt, as against
any Seller), (f) any defense arising by reason of any claim or defense based
upon an election of remedies by the Administrative Agent that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of the
Performance Guarantor or other rights of the Performance Guarantor to proceed
against any Seller, (g) any defense based on the right of set-off or
counterclaim against or in respect of the obligations owed by any Seller under
the Purchase Documents, or (h) any other circumstance (including, without
limitation, (i) any statute of limitations, (ii) any law governing usury or
insolvency and (iii) any other law providing any Seller with a defense from
non-payment) or any existence of or reliance on any representation by the
Administrative Agent that might otherwise constitute a defense available to, or
a discharge of any Seller or any other guarantor or surety.  The only defense
the Performance Guarantor shall have under this Undertaking is the payment and
performance in full of the Guaranteed Obligations and Expense Obligations.

5.Reinstatement. This Undertaking will continue to be effective or will be
reinstated, as the case may be, if at any time any payment made to the
Administrative Agent is rescinded or must be returned upon the occurrence of any
bankruptcy proceeding of any Seller as if such payment had not been made.

6.Continuing Guaranty.  This Undertaking is a continuing guaranty and shall
continue in full force and effect until terminated pursuant to this Section 6.
This Undertaking shall automatically terminate upon the termination of the
Commitments and the payment and performance in full of the Guaranteed
Obligations and Expense Obligations (whether by any Seller or otherwise), other
than contingent indemnification obligations with respect to which no claim has
been made; provided, that any such termination shall be subject to the
reinstatement provisions set forth in Section 5 of this Undertaking.

7.Subrogation and Other Rights.  The Performance Guarantor hereby
unconditionally and irrevocably agrees not to exercise any rights that it may
now have or hereafter acquire against any Seller that arise from the existence,
payment, performance or enforcement of this Undertaking,

2

--------------------------------------------------------------------------------

including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Administrative Agent against any Seller whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, unless and until all of the Guaranteed Obligations and Expense
Obligations shall have been paid in full in cash and the Commitments have been
terminated. If any amount shall be paid to the Performance Guarantor in
violation of the immediately preceding sentence at any time prior to the payment
in full in cash of the Guaranteed Obligations and Expense Obligations and the
termination of the Commitments, such amount shall be received and held in trust
for the benefit of the Administrative Agent, and shall forthwith be paid or
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and Expense Obligations, as applicable, and all other
amounts payable under this Undertaking.

8.Governing Law.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
PERFORMANCE GUARANTOR AND THE ADMINISTRATIVE AGENT HEREBY WAIVE ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED HEREON. Any assignee of the
Administrative Agent permitted by the Agreement and all subsequent assignees
permitted by the Agreement shall have all of the rights of the Administrative
Agent hereunder and may enforce this Undertaking with the same force and effect
as if such Guaranty were given to such assignee in the first instance. The
invalidity, illegality or unenforceability of any provision of this Undertaking
shall not affect the validity, legality or enforceability of any of its other
provisions. LEGAL RIGHTS AND OBLIGATIONS HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. This
Undertaking shall be binding on the Performance Guarantor and its successors and
assigns.

9.Jurisdiction.  THE PERFORMANCE GUARANTOR AND THE ADMINISTRATIVE AGENT HEREBY
IRREVOCABLY CONSENT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK AND THE FEDERAL DISTRICT COURT FOR THE STATE OF NEW YORK IN CONNECTION
WITH ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING OR
THE TRANSACTIONS CONTEMPLATED HEREBY. THE PERFORMANCE GUARANTOR AND THE
ADMINISTRATIVE AGENT WAIVE ANY OBJECTIONS BASED UPON VENUE OR “FORUM NON
CONVENIENS” IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING. THE PERFORMANCE
GUARANTOR CONSENTS THAT PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE SERVED
UPON IT BY REGISTERED MAIL DIRECTED TO UNDERSIGNED AT ITS ADDRESS SET FORTH
BELOW.

10.Covenants.  The Performance Guarantor covenants and agrees that it will,
unless this Undertaking shall have terminated in accordance with Section 6
hereof:

(a)comply, and cause each Seller to comply, with all applicable laws, rules,
regulations and orders, except to the extent any non-compliance would not
reasonably be expected to have a Material Adverse Effect;

3

--------------------------------------------------------------------------------

(b)at all times maintain its fundamental business and preserve and keep in full
force and effect its corporate existence and all material rights, franchises and
licenses necessary or desirable in the normal conduct of its business, in each
case as applicable, except a Permitted Transaction and except if, in the
reasonable business judgment of Performance Guarantor, it is in the business
interest of the Performance Guarantor not to preserve and maintain such rights
(charter and statutory), franchises and licenses, and such failure to preserve
the same would not reasonably be expected to have a Material Adverse Effect.  As
used herein, “Permitted Transaction” means, in the case of any consolidation or
merger involving the Performance Guarantor, either (i) the Performance Guarantor
is the surviving entity or (ii) the Person surviving or resulting from such
consolidation or merger shall have assumed the obligations of the Performance
Guarantor hereunder in an agreement or instrument reasonably satisfactory in
form and substance to the Administrative Agent and such surviving corporation
shall have delivered, for the benefit of Administrative Agent, such other
documents as may reasonably be requested, including, without limitation,
information in respect of “know your customer” and similar requirements, an
incumbency certificate and an opinion of nationally recognized independent
counsel, or other independent counsel reasonably satisfactory to the
Administrative Agent, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and comply with
the terms hereof; and

(c)keep in all material respects, proper books of record and account in
accordance with GAAP.

11.Taxes.

(a)All payments to be made by the Performance Guarantor under this Undertaking
shall be made free and clear of and without deduction for or on account of all
Taxes, except to the extent required by applicable law.  All Taxes required to
be deducted or withheld from any amounts paid or payable by the Performance
Guarantor under this Undertaking, if any, shall be paid by the Performance
Guarantor to the applicable Governmental Authority within the time allowed under
the relevant law.  In addition, if any Taxes or amounts in respect of Taxes must
be deducted from any amounts payable by the Performance Guarantor under this
Undertaking and such Tax is an Indemnified Tax, the Performance Guarantor shall
pay such additional amounts as may be necessary to ensure that the
Administrative Agent and the Purchasers receive a net amount equal to the full
amount which the Administrative Agent and the Purchasers would have received had
payment not been made subject to deduction of Tax by the Performance Guarantor. 
Within thirty (30) days of each payment to the relevant Governmental Authority
by the Performance Guarantor under this Section 11(a) of Tax or in respect of
Taxes, the Performance Guarantor shall deliver to the Administrative Agent and
the Purchasers if the same is available an original receipt, certified copy or
other appropriate evidence issued by the Governmental Authority to whom the
payment was made that the Tax has been duly remitted to the appropriate
authority.  If the Administrative Agent or any Purchaser determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been paid additional amounts pursuant to this Section 11(a),
such Person shall pay to the Performance Guarantor an amount equal to such
refund (but only to the extent of additional amounts made under this Section
11(a) with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of such Person and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, however, that nothing contained in this Undertaking
shall

4

--------------------------------------------------------------------------------

interfere with the right of the Administrative Agent and each Purchaser to
arrange its Tax affairs in whatever manner it thinks fit and, in particular,
none of the Administrative Agent or any Purchaser shall be under any obligation
to claim credit, relief, remission, repayment or other benefit from or against
its corporate profits or similar Tax liability in respect of the amount of any
deduction in priority to any other claims, reliefs, credits or deductions
available to it, nor shall the Performance Guarantor be entitled to make any
enquiries of the Administrative Agent or any Purchaser in relation to such
Person’s Tax affairs.  The Administrative Agent and each Purchaser shall (if and
to the extent that it is entitled to do so under applicable law) submit in
duplicate to the Performance Guarantor prior to the date of the first payment by
the Performance Guarantor to the Administrative Agent or such Purchaser, as
applicable, duly completed and signed copies appropriate Internal Revenue
Service forms claiming complete or partial exemption from withholding on all
amounts (to which such withholding would otherwise apply) to be received by the
Administrative Agent or such Purchaser, as applicable, including fees, from the
Performance Guarantor pursuant to this Undertaking.  In addition and from time
to time the Administrative Agent and each Purchaser shall (if and to the extent
that it is entitled to do so under applicable law) submit to the Performance
Guarantor such additional duly completed and signed copies of one or the other
of such forms (or such successor forms as shall be adopted from time to time by
the relevant United States taxation authorities) and any additional information
as may be required under then current United States law, regulations or any
income tax treaty to which the United States is a party to claim the
inapplicability of, or exemption or partial exemption from, United States
withholding (including backup withholding) taxes on payments in respect of all
amounts (to which such withholding would otherwise apply) to be received by the
Administrative Agent or such Purchaser including fees, from the Performance
Guarantor pursuant to this Undertaking.  The Administrative Agent and each
Purchaser agree that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Performance Guarantor in writing of
its legal inability to do so.

(b)All stamp, documentary, registration or other like duties or Taxes (excluding
Excluded Taxes and any Taxes that are the subject of Section 11(a)), including
Taxes and any penalties, additions, fines, surcharges or interest relating
thereto, or any notarial fees which are imposed or chargeable on or in
connection with this Undertaking or any other document executed pursuant hereto
shall be paid by the Performance Guarantor, it being understood and agreed that
the Administrative Agent and each Purchaser shall be entitled but not obligated
to pay any such duties or Taxes (whether or not they are its primary
responsibility), and the Performance Guarantor shall on demand indemnify the
Administrative Agent or such Purchaser, as applicable, against those duties or
Taxes and against any reasonable costs and expenses so incurred by it in
discharging them.  Without prejudice to the survival of any other provision
hereof, the terms of this Section 11(b) shall survive the termination of this
Undertaking and payment of all other amounts payable hereunder.

12.PATRIOT Act.  The Administrative Agent hereby notifies the Performance
Guarantor that pursuant to the requirements of the USA PATRIOT Improvement and
Reauthorization Act, Title III of Pub. L. 109-177 (signed into law March 9,
2009), as amended from time to time (the “PATRIOT Act”), it and each Purchaser
is required to obtain, verify and record information that identifies the
Performance Guarantor, which information includes the name and address of the
Performance Guarantor and other information that will allow it and such

5

--------------------------------------------------------------------------------

Purchaser to identify the Performance Guarantor in accordance with the PATRIOT
Act. Promptly following any reasonable request therefor, the Performance
Guarantor shall deliver to the Administrative Agent and each Purchaser all
documentation and other information required by bank regulatory authorities
requested by the Administrative Agent or any Purchaser for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act, the Beneficial Ownership Rule or other applicable anti-money laundering
laws, rules and regulations.

13.Confidentiality and Notice Provisions.  The provisions set out in Section
13.4 (Notice, Addresses) and Section 13.19 (Confidentiality) of the Agreement
shall be expressly and specifically incorporated into this Undertaking, as
though they were set out in full in this Undertaking.  In the event of any
conflict between the provisions of this Undertaking and Section 14.4 (Notice,
Addresses) or Section 13.19 (Confidentiality) of the Agreement, the provisions
of this Undertaking shall prevail.

14.All notices, requests and demands given or made under this Undertaking to the
Performance Guarantor shall be given or made in writing and unless otherwise
stated shall be made by email or letter using the address as specified below:

CACI International Inc.
1100 North Glebe Road

Arlington, VA 22201

Attn:        Thomas Mutryn

Email:      tmutryn@caci.com

 

15.Defined Terms.  Capitalized terms used herein but not defined shall have the
meanings assigned to such terms in the Agreement.

[Signature pages follow.]

 

 

6

--------------------------------------------------------------------------------

 

A copy of this Undertaking shall be effective as an original as provided in the
Agreement.

 

 

CACI INTERNATIONAL INC

 

By/s/ Thomas A. Mutryn___________
Name: Thomas A. Mutryn
Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

Signature Page to Performance Undertaking